DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
                                                       Status of claims
Claims 20, 23-25, 27-33 as amended and new claims 34-39 as filed on 11/23/2021 are pending and under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 23-25, 30-33 as amended and new claims 34-39 remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Svensson et al. (“Freezing of water droplets colliding with kaolinite particles”. Atmos. Chem. Phys., 2009, 9, pages 4295-4300).
The cited reference by Svensson teaches (see entire document including abstract) a method for cooling water droplets without freezing at temperature ranges that are considerably below a nominal water freezing temperature such as temperatures between 240K (- 33.15°C) and 268K (-5.15°C); wherein under dry condition (no water vapor added) freezing was observed to occur below 249K (- 24.15°C) while freezing threshold with water vapor added was at higher temperatures of about 267 K (-6.15°C). The cited reference by Svensson teaches a direct correlation between freezing temperature of water droplets and air humidity (relative humidity); and the cited explicitly teaches that freezing occurs at low temperature when relative humidity is low and that freezing temperature is increasing with increase in relative humidity (see abstract).
Thus, the cited method for cooling liquid water droplets (water “substance in a liquid” form, “liquid water”, or “material comprising liquid water” as recited in claims 20, 23 and 31) is practiced without freezing at supercool temperatures below a nominal water freezing temperature of about zero  as required by the claimed method; wherein the cited method comprises steps of:
1) placing the liquid water (water droplets) inside a temperature controlled chamber  (see page 4295, col. 2, section “experimental”) with the liquid water droplets being in contact with a gas phase also located in the chamber, the gas phase (air) partially composed of the water substance in a gaseous state (such as evaporated water or added water vapor). (The cited document explicitly acknowledges water evaporation at relatively higher temperatures (page 4296, col. 1, par. 2, line 5); the cited document also explicitly acknowledges addition of water vapor from humidifier); and
2) reducing the temperature of the liquid, of the gas phase or a combination thereof after placing the liquid (water droplets) in the chamber by using the temperature controlled chamber in order to cause the liquid to be cooled below a nominal freezing point of the substance (water) to 268K (-5.15°C) and to 240K (- 33.15°C), while simultaneously controlling or reducing the concentration of the substance (water vapor) present in the gas phase to prevent the substance (water) in the liquid water droplets from freezing. The cited document explicitly teaches the use of dry air for low temperature conditions and the use of intermediate and/or humid air conditions when humid air or water vapor was added from humidifier flor relatively higher temperature conditions (abstract and figure 1).  The cited document explicitly acknowledges control or reduction of relative humidity with lowering/reducing temperature in the chamber as intended to control freezing temperature and/or to prevent freezing. 
Thus, the cited reference by Svensson anticipates the method of claims 20, 23 and 31.
As applied to claim 24, the cited reference by Svensson explicitly teaches dependency between relative humidity and lowest temperatures possible without freezing the liquid water droplets (abstract). 
As applied to claims 25 and 33, in the method of the cited reference by Svensson the temperature below the nominal freezing point of the liquid water below 0°C and as low as -33.15°C; and, thus, the temperature range in the cited method overlaps the claimed range. With regard to relative humidity the cited reference explicitly teaches that under dry condition (when no water vapor added) freezing was observed to occur at temperatures lower than the freezing temperature in a humid air atmosphere when humid air or water vapor was added (see abstract, for example). Thus, in dry air and low temperature conditions, when water vapor is not added and freezing occurs at lower temperatures, the relative humidity was controlled at near zero and/or at least below 50% within the broadest meaning of the claims since the added air flowing through the chamber was dry as disclosed by the reference. 
As applied to claims 30 and 32, the cited reference does not describes the use of vacuum or pressured chamber; and thus, the cited method appears to be practiced at atmospheric pressure within the broadest reasonable meaning of the claims.
With regard to claims 34-36, drawn to the use of “desiccation means located inside the chamber”, it is noted that the as-filed specification does not provide any specific definitions or drawings about design and location of any specific “desiccation means”. Thus, the air pump used in the cited method for providing dry air (desiccating air) is considered to be “desiccation means” for the desiccation of environment inside the chamber within the broadest reasonable meaning of the claims and when read in the light of specification. 
With regard to claims 37-39: the cited reference describe that use of humidifier or the use of humid air injection into the chamber in order to increase relative humidity inside the chamber, thereby, causing freezing or causing freezing at higher temperature (abstract, and figure 1)
Thus, the cited reference by Svensson is considered to anticipate the claimed method.    
                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-25, 27-33 as amended and new claims 34-39 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Svensson et al. (“Freezing of water droplets colliding with kaolinite particles”. Atmos. Chem. Phys., 2009, 9, pages 4295-4300), US 6,096,361 (Yamane et al) and Zinzi, Franco (“Refrigerator’s air circulation and humidity”, Ezine Articles, published on line January 28, 2010, pages 1-2 retrieved from https://ezinearticles.com on 5/15/2019).
The cited reference by Svensson teaches (see entire document including abstract) a method for cooling water droplets or water-containing materials without freezing at temperature ranges that are considerably below a nominal water freezing temperature such as temperatures between 240K (- 33.15°C) and 268K (-5.15°C). The cited reference by Svensson explicitly teaches that under dry condition (in the absence of humid air or water vapor added) freezing was observed to occur at temperatures lower than in the presence of humid air. 
The cited reference is silent about cooling without freezing water-containing biological materials including food, beverages, vegetables, fruits, organs, meat and fish. 
But it is known in the prior art to supercool foods and drinks without freezing at the supercool temperature ranges which are considerably below a nominal water freezing temperature.
US 6,096,361 (Yamane et al)  teaches a method of preserving perishable food in a non-frozen state at temperatures below freezing point of water and/or of food by a controlled slow cooling; for example: see abstract and table at col. 6-7. The temperature ranges for controlled freezing point (CFP) are below 0°C and as low as - 20°C for vegetables, fruits, fish, milk, meat (see table) which is with the low temperature ranges as encompassed by the claimed method. The cited US 6,096,361 (Yamane et al) teaches that gradual cooling allows to avoid food damage caused by ice crystals (col. 9, lines 1-2).
Although the cited US 6,096,361 (Yamane et al) is silent about controlling relative humidity and/or about values of RH in the freezing chamber,  the cited reference by Svensson teaches that under dry condition (in the absence of humid air or water vapor added) freezing occurs at temperatures lower than in the presence of humid air. It is well known that commercial refrigerators providing for below freezing temperatures or freezers commonly maintain RH at below 50% or at 30-35% as evidenced by Zinzi.
Thus, one of skill in the art would have recognize and would have been motivated to control relative humidity of super cooled and non-frozen food in the method of US 6,096,361 (Yamane et al) in order to avoid freezing, and thus, damaging effect of ice crystals (frozen water droplets) on food freshness. 
	Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
                                              Response to Arguments
Applicant's arguments filed on 11/23/2021 have been fully considered but they are not persuasive.
With regard to claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by Svensson et al. (“Freezing of water droplets colliding with kaolinite particles”. Atmos. Chem. Phys., 2009, 9, pages 4295-4300) Applicants argue that the cited reference fails to teach every elements of the claimed method. 
In particular with regard to claims 20, 23 and 31, Applicants argue that Svensson fails to disclose “reducing humidity in a chamber while simultaneously reducing temperature in the chamber” to prevent substance present in a liquid from freezing (response page 5). This is not persuasive because the cited reference explicitly recognizes a direct correlation between freezing temperature and humidity; and the cited reference recognizes effect of relative humidity on freezing temperature, wherein lowering temperature or the use of low temperature in the chamber in combination (or simultaneously) with using dry air flow conditions prevents freezing of water droplets which otherwise would occur at relatively higher temperature when/if humid air (higher humidity) is injected into the chamber.  For example: Svensson states (see page 4295, section “introduction” at last 4 lines): “Experiments have been performed in the temperature range from 240 to 268 K, and the effects of temperature and relative humidity on the efficiency of contact freezing were investigated”. The cited Svensson also teaches (see abstract): “Under relatively dry conditions ((meaning low humidity) when no water vapor was added) freezing was observed to occur below 249 K, while a freezing threshold of 267K was observed when water vapor was added to the air in the chamber (meaning high humidity)”. Thus, the cited reference by Svensson clearly and explicitly teaches a concept of controlling or reducing humidity when low temperature is established (or temperature is reduced) in the chamber as to prevent freezing (or to low freezing temperature). 
In particular as applied to claims 23 and 31, Applicants also argue that Svensson fails to disclose claimed limitation such as relative humidity below 50% (response page 6). This argument is not persuasive because the cited reference teaches the use of dry air flow (no humid air) in the chamber with the low temperatures 240K (-33°C) or 249K (-24°C). The dry air does not contain water moisture; and relative humidity is really low. Thus, the relative humidity in the cited method in chamber with low temperatures is zero or very minimal or it is at least below 50% within the broadest meaning of the claims and in view of specification. For example: the specification figure 1 demonstrates that when relative humidity is below 50%, the water freezing temperature falls to less than minus 9°C. In the cited method the temperature inside chamber is reduced to considerably below minus 9°C. Thus, the relative humidity would be reasonably expected to be considerably less than 50% in view of specification. 
 With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over Svensson et al., US 6,096,361 (Yamane et al) and Zinzi Applicants argue that the cited references alone or in combination fail to teach all claimed limitations (response pages 7-8).  
Applicants appear to argue that the teaching of the cited references cannot be combined because Svensson is directed to inducing/controlling of freezing of water droplets but Yamane is directed to preservation of food. However, the claimed “material comprising water” of pending claims 27-29 is food; and Applicants admit that Yamane foods are solutions of various components in water.  
Applicants appear to argue that freezing point depression (or super-cooling without freezing) of food in Yamane method is not dependent on relative humidity. But the cited Yamane method is practiced in a commercial refrigeration apparatus and common commercial refrigeration apparatus has (or used under) relative humidity of below 50% as evidenced by Zinzi.
Thus, the cited references are in the same field of endeavor (such as avoiding freezing of water or of water-containing material below nominal freezing point) and seek to solve the same problems as the instant application and claims (such as super-cooling without freezing under control of low humidity of water or water-containing material including food), and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 3, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653